DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the remarks filed of 8/9/2022. Claims 1-6 are currently pending.

Drawings
The replacement drawings were received on 8/9/2022. The drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US 2005/0050855 A1) in view of KR 200443269 Y1. Citations to the written description of KR 200443269 Y1 refer to the attached translation.
	Regarding claim 1, Baptista discloses a wet vacuum sealing device (100 – Fig. 1), comprising: a vacuum chamber (404 – Fig. 7); a vacuum source (para. 0029, lines 1-2); a heat sealing module (420 – Fig. 7) arranged on a side of the vacuum chamber (see Fig. 7); and a control module (118 – Fig. 1) electrically connected to the vacuum source and the heat sealing module (para. 0029, lines 1-5); wherein when the vacuum source vacuums the vacuum chamber for a predetermined period of time (para. 0033, lines 1-6), operation of the vacuum source is terminated (para. 0034).
	However, Baptista does not expressly disclose the structure of the vacuum source.
	KR 200443269 Y1 teaches a vacuum sealing device comprising a vacuum chamber (at 120 – Fig. 7) connected to a vacuum joint (435 – Fig. 7); a vacuum pump (700 – Fig. 8) connected to the vacuum joint (via 710 – Fig. 8); a solenoid valve (the assembly of 710 and 720 – Fig. 8), wherein outlets of the solenoid valve are respectively connected to the vacuum joint and the vacuum pump (see Fig. 8), and an inlet of the solenoid valve is connected to an outside to allow air exchange (pg. 6, lines 7-9); wherein when operation of the vacuum pump is terminated, the solenoid valve switches states to cause an air pressure inside the vacuum chamber to be close to an outside atmospheric pressure (pg. 6, lines 7-9). One of ordinary skill in the art, upon reading the teaching of KR 200443269 Y1, would have recognized that the vacuum joint, vacuum pump, and solenoid valve of KR 200443269 Y1 is analogous to the vacuum source of Baptista since both are used to provide a vacuum in a vacuum chamber.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the vacuum joint, vacuum pump, and solenoid valve of KR 200443269 Y1 as the vacuum source in the wet vacuum sealing device of Baptista since Baptista is silent regarding the structure of the vacuum source and KR 200443269 Y1 provides a known structure.

Baptista, as modified by KR 200443269 Y1, further teaches:
	Claim 2, the solenoid valve (the assembly of 710 and 720 – Fig. 8, KR 200443269 Y1) is a normally closed solenoid valve (pg. 6, lines 7-9, KR 200443269 Y1, the solenoid has an open and closed state).

	Claim 3, essentially all of the elements of the claimed invention in claim 1.
	However, Baptista, as modified by KR 200443269 Y1, does not expressly teach an electronic pressure gauge.
	KR 200443269 Y1 further teaches an electronic pressure gauge (the pressure sensor, pg. 5, line 52) connected to the vacuum chamber (via at least 710 – Fig. 8, pg. 5, lines 52-53), and the electronic pressure gauge is electrically connected to the control module (pg. 6, lines 3-5, note that the pressure sensor must necessarily be an electronic pressure sensor since it connected to the control unit).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the wet vacuum sealing device of Baptista and KR 200443269 Y1 to include an electronic pressure gauge as taught by KR 200443269 Y1. One of ordinary skill in the art would have been motivated to make this modification in order to provide a check that sufficient vacuum has been achieved in the vacuum chamber and thereby improve the reliability of the wet vacuum sealing device.

	Claims 4-6, the vacuum sealer further comprises a sealer main body (104 – Fig. 1, Baptista) and an upper cover (104 – Fig. 1, Baptista).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, applicant argues the following:
	“The Office Action, on page 5, alleges that the above distinguishing features are disclosed by D2. Applicant disagrees with. The Office contends D2’s accommodating part 120 to Applicant’s vacuum chamber, and corresponds D2’s connection hole 435 to Applicant’s vacuum joint. According to D2’s Fig. 8 reproduced below, the connection hole 435 is provided on cover 430 rather than on the accommodating part120. Thus, D2 fails to disclose that the vacuum chamber is provided with a vacuum joint.”

	However, it is noted that the vacuum chamber in the rejection of claim 1 is interpreted to be not only the space below 420 but also the space above 420. However, even if it is argued that the indicating the chamber to be 120 requires only the space below 420 to interpreted as the vacuum chamber, the Examiner takes the position that since the space below 420 is in fluid communication with the vacuum joint, the space below 420 is “provided with a vacuum joint” since the phrase “provided with a vacuum joint” does not require the two vacuum joint to be formed in the vacuum chamber. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 1, applicant argues the following:
	“Further, according to the last paragraphs on page 7 of the translation of D2 provided by the Examiner and annotated Fig. 8 of D2 reproduced below, when the vacuum is completed, the solenoid valve is opened, it is the chamber above the valve 422 becomes atmospheric pressure, while the accommodating part 120 has vacuum pressure, such that the valve is pressed downward due to the pressure difference between the accommodating part 120 and the chamber above the valve 422, so as to achieve the goal of sealing the vacuum wrapping paper by pressurization without heat sealing. In other words, the alleged vacuum chamber of D2 has vacuum pressure after the solenoid valve 720 is opened rather than atmospheric pressure. Thus, D2 also fails to disclose the distinguish feature (2).”

However, in response it is noted that the relevant claim language is “when the vacuum pump vacuums the vacuum chamber for a predetermined period of time, the solenoid valve switches states to cause an air pressure inside the vacuum chamber to be close to an outside atmospheric pressure.” The limitation does not recite how the switching of the solenoid valve to another state causes the air pressure inside the vacuum chamber to be close to an outside atmospheric pressure. In KR 200443269 Y1, when the state of the solenoid valve is switched, a vacuum ceases to be applied in the vacuum chamber. From here there are two points (again assuming that the vacuum chamber is restricted to the space below 420). First, once the vacuum is stopped, there is a short period of time when the valve 422 is closing. During this time, air is allowed to escape into the vacuum chamber, thereby raising the pressure. Since applicant does not specify how “close” should be evaluated, any raising of the temperature is interpreted to be “close” to atmospheric pressure. Second, the phrase “cause an air pressure inside the vacuum chamber to be close to an outside atmospheric pressure” is broad functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. In this case, by ceasing to apply a vacuum to the vacuum chamber, the vacuum chamber will eventually return to atmospheric pressure or close to atmospheric pressure and not be maintained as a vacuum regardless of the state of the valve 422. Thus, by ceasing to actively apply a vacuum to the vacuum chamber, switching the state of the solenoid valve causes the air pressure inside the vacuum chamber to eventually reach a point close to atmospheric pressure. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 1, applicant argues that the obviousness rejection is conclusory and unsupported since the Examiner has not explained why one of ordinary skill in the art would choose the structure of KR 200443269 Y1 to modify Baptista out of all the available choices.
	In response it is noted that a known solution is one solution from a finite number of solutions. Accordingly, it would have been obvious to have used a known solution since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” See MPEP 2143 I E. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 1, applicant argues the following:
	“According to D1’s paragraph [0049] and Fig. 4 reproduced below, evacuation apertures 418 are coupled to a vacuum source which withdraws air contained within the latch chamber 402 to draw the lid 102 down towards the base 104 and creates hermetically sealed environment. If D1 is modified to configure a solenoid valve to make the vacuum chamber 430 becomes atmospheric pressure before heat sealing, while the latch chambers 402 on two sides of the device are vacuum, the pressure difference between the vacuum chamber 430 and the latch chambers 402 would push the lid 102 upward, which is unfavorable for the creating of the desired hermetically sealed environment, resulting in a risk of lid pop-up and unstable heat sealing quality.”

However, it is initially noted that para. 0033, of Baptista discloses that in one embodiment, the sealing process and the vacuuming process can occur simultaneously. As such, the sealing would be complete before the lid opened. That said, applicant has not fully explained why the lid would open upon the cessation of vacuuming. In Baptista, one of the embodiments has the application of a vacuum ending prior to commencing a sealing operation and yet the lid does not open. It is not clear what would be different about the vacuum system of KR 200443269 Y1 with respect to the generic and undescribed vacuum system of Baptista that would cause different behavior of the sealing device. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/25/2022